Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Market Vectors ETF Trust (Exact Name of Registrant as Specified in Its Charter) Delaware (See Below) (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 335 Madison Avenue, 19th Floor, New York, New York (Zip Code) (Address of Principal Executive Offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of the Exchange on I.R.S. to be so Registered: Which Each Class is to be so Registered Employer Identification Number Shares of beneficial interest, no par value per share, of: Market Vectors Poland ETF NYSE Arca, Inc. 27-0923617 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: 333-123257; 811-10325. Securities to be registered pursuant to Section 12(g) of the Act: NONE Item 1. Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest, no par value, of the Market Vectors Poland ETF, an investment portfolio of Market Vectors ETF Trust (the “Trust”), to be registered hereunder is set forth in Post-Effective Amendment No. 97 to the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-123257; 811-10325) filed on November 20, 2009, which description is incorporated herein by reference as filed with the Securities and Exchange Commission. Item 2. Exhibits 1. The Trust’s Amended and Restated Declaration of Trust is included as Exhibit (a) to Post-Effective Amendment No. 38 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-123257; 811-10325), as filed with the Securities and Exchange Commission on February 6, 2009. 2. The Trust’s By-Laws are included as Exhibit (b) to Post-Effective Amendment No. 38 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-123257; 811-10325), as filed with the Securities and Exchange Commission on February 6, 2009. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MARKET VECTORS ETF TRUST Date: November 24, 2009 By: /s/ Laura Martinez Laura Martinez 3
